DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims require a particular temperature to be set relative to the film forming material, but the film forming material is not actively recited in any of the claims, therefore the limitation is indefinite.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gersdorrff (2018/0265984).
Gersdorff teaches a mixed gas forming device comprising (see Fig. 1):
- a material supply unit to supply a liquid, see source 1 (and text [0014-20],
- a carrier gas supply unit – see 4,
- a main vaporization unit that vaporizes the material by heat – section 5 with heater 7,
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see mixer which meets the claims requirements of the auxiliary unit as it is further heated (auxiliary heater 22, per claim 4) and includes a porous vaporization member, 23.  The ‘deflection elements’ [0027] are porous as they allow gas to flow and are heated at least by the heaters 22 the same required function is carried out and/or capable of being carried, thereby meeting the claim limitations. 
	In regard to the second material gas, the teachings include a gas supplied through gas line 34 (or 28), which meets the requirements of the second gas downstream of a the vaporization unit.
	Regarding claim 5, the auxiliary unit is adjacent to the main unit.
	Regarding claim 6, the use of a specific gas is intended use of the apparatus, but in any case the gases are supplied from different supplies and operably are different gases.
	Regarding claim 7, as per Fig. 1 the claimed system is taught (chamber 30).
Regarding claims 8 and 9, the particular gas applied is an intended use of the apparatus. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the structure of the prior art is capable of applying a gas and the limitations are met by the capability of the same.
Regarding claims 10-16, where the prior art already teaches that a vaporizer including a heater is used, it is further an intended use to operate the heater at any temperature.  The heater is understood to be operable at any temperature such as the claimed temperature ranges.  Also – the claims lack any suggestion of criticality as they are drawn to numerous temperature ranges.  Furthermore, the heater is usable for any film forming material and therefore the temperature of the heater further varies.  

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Randive (2003/0222360).
Randive teaches a mixed gas forming device comprising (see Figs. 1 and 4):
- a material supply unit to supply a liquid, see supply 26,
- a carrier gas supply unit – see 24,
- a main vaporization unit that vaporizes the material by heat – see first vaporizing stage (i.e. main unit) 72 [0029] that vaporizes material by heat, and
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see the second stage 92 including porous frit 94 which meet the requirement of the porous vaporization member [0032].
	In regard to the second material gas supply unit, the Office initially holds that gas supply unit 48 per Fig. 1 meets the requirement of the claimed second material gas supply unit and is sufficiently downstream of (at least a portion) of the porous frit 94 that is the auxiliary vaporization unit.  The term “second material gas supply unit” is not particularly limited beyond a unit that is capable of delivering a gas to the system at any location downstream of the vaporization unit.
It is further noted that the material gas is claimed as including an inert gas as per claim 9, therefore it is a reasonable interpretation that the second material gas supply unit is a unit that provides a carrier gas.
	If it were determined that the second material gas unit of the prior art is not sufficiently downstream of the auxiliary vaporization unit, Examiner makes the alternative 103 rejection.  It would have been obvious to apply another gas to the process chamber as multiple gases supplied to process chambers are well known in the art.  While Randive only depicts a single incoming gas line, the focus of the invention is the vaporizer and it would have been obvious to include a second gas – particularly an oxidizing or reducing agent, for example- this gas would be supplied through another line and therefore be “downstream” of the vaporizer.
	Regarding claim 4, the auxiliary unit includes a heater that is the heated carrier gas as described [0032].
	Regarding claim 5, the two units are adjacent as per Fig. 4.
	Regarding claim 6, the heated carrier gas that flows into the second (auxiliary) unit flows from gas line 48 which is downstream (relative to the main unit).
	Regarding claim 7, the device feeds a gas flow into reaction chamber 12, Fig. 1.
Regarding claims 8 and 9, the particular gas applied is an intended use of the apparatus. Intended use is addressed above.  In this case, the structure of the prior art is capable of applying a number of gases, including helium, argon, nitrogen or oxygen [0023] and therefore in any case teaches the claimed gases but the limitations are in any case met by the capability of supplying the same.
Regarding claims 10-16, wherein Randive already teaches that a vaporizer including a heater is used, it is further an intended use to operate the heater at any temperature.  The heater is understood to be operable at any temperature such as the claimed temperature ranges.  Also – the claims lack any suggestion of criticality as they are drawn to numerous temperature ranges.  Furthermore, the heater is usable for any film forming material and therefore the temperature of the heater further varies.  
Regarding claim 17, the shape of the porous vaporization member is a tube having one sealed end – the lower end is sealed by flange 82. If it were determined that the tube must be sealed within one singular part (which the claim does not actually state), the Office further notes that as per MPEP 2144.04 V. B. making a part integral is obvious without a showing of criticality.  To form the tube and flange of one part would have been an obvious modification.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Randive as evidenced by or alternately in view of Steinwandel (2017/0002667).
Randive teaches the claimed porous vaporization member of claim 1, and further teaches that the porous frit 94 comprises aluminum foam but is silent on the body being a sintered body.  The selection of a material for its intended purpose is obvious without a showing of criticality, as per MPEP 2144.07.  In this case, wherein Randive teaches an aluminum foam, a sintered metallic body would have been among obvious selections.  Steinwandel is used as evidence that an aluminum foam is or may be a sintered metal [0023].
In the alternative, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the aluminum foam of Randive as a sintered metal foam as Randive is silent on how the foam is formed and Steinwandel teaches that such foams are operably sintered.
Regarding claim 3, the Office holds initially that a foam body is sufficiently ‘fibrous’ as claimed.  Alternatively, the reference to MPEP 2144.07 is made above and would apply similar to the selection of a fibrous material wherein a foam is taught.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Randive (2003/0222360) in view of Horii (2006/0035470).
The teachings of Randive are described above, the system includes a liquid supply, but offers no details in regard to a pressurizing mechanism.  Horii teaches a system with a vaporizer and includes a liquid feed includes a pressure mechanism wherein a gas is applied to push the liquid, see 2 of Fig. 1 and related text.  
Regarding claim 19, the pressurizing gas is helium as per Horii, however the use of any gas is intended use (as described above).  The position of the Office is that it is an implicit teaching within Horii that the pressuring gas is supplied from a valve as it would be non-functional to supply a gas to such a supply without having some mechanism to control the same (see implicit teachings MPEP 2144.01 wherein it is stated it is proper for an examiner to apply teachings that would be reasonably drawn from a reference).  In regard to the cylinder, to the extent that it may not be an implicit teaching, the Examiner takes Official Notice that such gases are commonly stored and supplied from cylinders.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Gersdorrff in view of Horii (2006/0035470).
The teachings of Horii are applied to Gersdorrff in the same manner as applied to Randive above, the details will not be repeated.

Claims 1, 4, 5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao (6,210,485). 
Zhao teaches a mixed gas forming device comprising (see Figs. 3 and 4):
- a material supply unit to supply a liquid, see liquid ampoule 56,
- a carrier gas supply unit – see 52 and/or 54,
- a main vaporization unit that vaporizes the material by heat – see section 146 which is the main vaporizing section (col 7, lines 5-35) and
- an auxiliary vaporization unit that captures material from the main unit and applies heat to further vaporize the material, see the second stage which includes blocker 148 and filter 152, either of which meet the requirement of the porous vaporization member.
	In regard to a second material gas, Zhao teaches that Fig. 3 is a simplified version of an apparatus and teaches that the system includes parts like bubblers.  It is therefore held that Zhao implicitly teaches that a bubbler is connected to the system – one would understand that the bubbler would not be connected through the vaporizer but would enter the chamber at a position which is downstream of the vaporizer.  In the alternative, if it were determined that the teaching is not implicit, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a bubbler connected to the chamber as Zhao teaches that elements such as bubblers are operable with such a system.
	Regarding claim 4, the teachings include heating elements 156.
	Regarding claim 5, the auxiliary unit is adjacent to the main unit.
	Regarding claim 7, as per Fig. 3 Zhao teaches the claimed system.
	Claims 8-16 are rejected in the same manner as over Randive above, the details will not be repeated.  The claims are drawn to an intended use of the apparatus and the apparatus is usable in the same manner as that claimed.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over any of Randive, Zhao, or Gersdorff in view of Uchida (2003/0198741) or Iizuka (2007/0101940).
	The teachings of each of Randive, Zhao, Gersdorff and Liu are described above, the teachings include the vaporizers as described – none of the teachings explicitly teach applying a metal body such as a fibrous sintered metallic body.  
	Uchida teaches that in a processing system including a vaporizer, it is useful to include sintered stainless-steel fiber filters [0132-148] in order to remove contaminants from the vaporized material.
	Iizuka teaches that in a vaporizer, it is useful to include a sintered body formed of metal fibers in order to filter the gas [0082].
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the filter of Uchida and/or Iizuka in the apparatus of any of the cited references for the purpose of removing contaminants as per the art.  One would be motivated by Uchida to apply the filter at any portion of the apparatus for the general purpose of contaminant removal.  One would apply the filter in place of the porous bodies that are already represented in the art or in addition thereto.  Iizuka teaches applying the filter in the vaporizer and again one would apply the filter in addition to and/or in the alternative to the taught porous bodies.  
	As an alternative rejection, one would apply the fibrous metal material of the filters of Iizuka and/or Uchida as the selection of materials in the porous bodies of the prior art wherein they are generally silent on the exact composition – the prior art sets forth that such materials are well known in the art for that intended purpose.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicants argue that the prior art does not teach the amended claims- the claims only require any gas to be supplied at any point after the auxiliary vaporization unit – each rejection above outlines at least one manner in which this occurs.
The rejection over Liu has been withdrawn in the interest of simplifying response, but could be applicable in further prosecution (it does not address any claims not addressed by the teachings applied above).
The applicants also argue that Gersdorff fails to teach a porous member – arguing that the elements do not meet the requirements of “porous”.  The Office does not agree – applicants summarize a limited definition of porous – but the Examiner notes that the Merriam-Webster online dictionary defines the term as “permeable to fluids”, which is synchronized with the definition applied in the action, and therefore, the rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715